Citation Nr: 9905102	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-34 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to an increased rating for chronic lumbar 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for patellofemoral 
joint syndrome of the left knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for patellofemoral 
joint syndrome of the right knee, currently evaluated as 10 
percent disabling.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

8.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1988 until April 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1995, from 
the North Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for bilateral hearing loss, tinnitus, chronic 
lumbar strain, bilateral knee pain and assigned 
noncompensable evaluations effective from April 1994.  The RO 
also denied service connection for sinusitis and residuals of 
a right ankle injury.  In addition, the RO denied entitlement 
to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities.

The Board remanded the case in February 1998 for the veteran 
to have a personal hearing as requested.  Subsequently, 
having complied with the instructions on Remand, the RO 
returned the case to the Board for appellate review.

The Board notes that the RO, in a rating decision in June 
1998, assigned a 20 percent disability evaluation for chronic 
lumbar strain and 10 percent disability evaluations for 
tinnitus, patellofemoral joint syndrome of the left knee, 
patellofemoral joint syndrome of the right knee.  The veteran 
has not expressed disagreement with the assignment of these 
ratings nor contended that a higher evaluation is warranted.  
However, the United States Court of Veterans Appeals (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 
Vet. App. 160 (1991).  Consequently, these issues remain in 
appellate status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  No competent medical evidence has been submitted showing 
a current diagnosis of a present disability of sinusitis.  

3.  No competent medical evidence has been submitted showing 
a current diagnosis of a present disability of the right 
ankle.  

4.  The veteran's service-connected chronic lumbar strain is 
manifested by slight limitation of motion, tenderness to 
palpation at L5-S1, and back pain.

5.  The veteran's service-connected tinnitus is manifested by 
a constant, bilateral high-pitched tone, moderately annoying, 
that interferes with falling asleep.

6.  The veteran's service-connected patellofemoral joint 
syndrome of the right knee is manifested by noncompensable 
limitation of motion, pain and tenderness shown on 
examination, subjective complaints of pain, and moderate 
crepitance.  No edema, effusion or deformity was noted.

7.  The veteran's service-connected patellofemoral joint 
syndrome of the left knee is manifested by noncompensable 
limitation of motion, pain and tenderness shown on 
examination, subjective complaints of pain and moderate 
crepitance.  No edema, effusion or deformity was noted.

8.  The veteran walks with a slight limp and squats with 
difficulty.

9.  The veteran's hearing acuity is at level I in each ear.

10.  Four of the service-connected disabilities are currently 
rated as compensable.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for sinusitis.  38 U.S.C.A. §§ 1110, 
11331, 5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a right ankle injury.  
38 U.S.C.A. §§ 1110, 11331, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

3.  The schedular criteria for an increased evaluation for 
chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 
(1998).

4.  A disability evaluation greater than 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

5.  The schedular criteria for an increased evaluation for 
patellofemoral joint syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (1998).

6.  The schedular criteria for an increased evaluation for 
patellofemoral joint syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (1998).

7.  The schedular criteria for a compensable disability 
evaluation for bilateral sensorineural hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 to 6110, Tables VI and VII (1998).

8.  The criteria for assignment of a 10 percent disability 
evaluation based on multiple noncompensable disabilities have 
not been met.  38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in March 1994 prior to 
his release from active duty seeking service connection for 
multiple conditions as found in his service medical records.  
The veteran was notified by letter in March 1994 that his 
claim was disallowed until he was actually discharged from 
active military service.  After receipt of a certified copy 
of DD Form 214, the veteran was scheduled for an examination 
prior to evaluation of his claim. 

The veteran was afforded VA Compensation and Pension (C&P) 
examinations in November 1994 and in April 1998.  The veteran 
also presented testimony at a personal hearing in March 1998.  
Other evidence reviewed included outpatient treatment records 
from 1994 to 1997, a letter from his mother, and a letter 
from a former employer.  

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A.  Sinusitis

The veteran claims that service connection should be granted 
for sinus disability because he was treated for sinus 
problems in service.  Service medical records show that at 
the time of enlistment, the veteran denied in the report of 
medical history having ever had or having at that time 
sinusitis or nose trouble.  The clinical evaluation of his 
sinuses was normal.  

In May 1988 he complained of a cold with congestion and 
cough.  He was treated for an upper respiratory infection.  
Three days later he complained that his symptoms had not 
improved and now he also had a cough.  Examination findings 
noted bilateral swollen turbinates, moist and red; and post 
nasal drainage.  When seen for follow-up after four days, it 
was noted that the upper respiratory infection was resolving.   
In June 1988, he complained of sinus congestion when sleeping 
and related the problem had been reoccurring since April 
1988.  He had no complaints of sinus tenderness but did 
complain of a greenish nasal discharge.  The examination 
findings of the nose were within normal limits.  There was 
slight tenderness to percussion of the maxillary sinus.  The 
assessment was sinusitis. 

In April 1989, it was noted that the veteran had a 5 day 
history of maxillary sinus pain with no other upper 
respiratory complaint.  The examiner found no nasal 
discharge, but the maxillary sinus area was very tender on 
palpation and percussion.  The assessment was maxillary 
sinusitis.  In July 1989 he complained of difficulty 
breathing, coughing, and sinus problems.  The examination 
found no visible abnormalities of the head, there was no 
sinus tenderness, and the nose had normal exudate.  The 
assessment was an upper respiratory infection and 
pharyngitis.  

He was seen on August 10, 1989, for complaints of congestion 
of approximately 6 weeks duration.  The entry noted no prior 
history of similar incident and he reported a history of 
"long-lasting colds."  The examination found no point 
tenderness upon sinus palpation.  The assessment was common 
cold symptoms.  On August 16, 1989, he complained of sinus 
congestion and desired a refill of medication.  The 
examination found no signs or symptoms of infection, or 
rhinorrhea.  The assessment was sinus congestion.  

When seen in November 1990 for an ear that "popped", it was 
noted that the nose had clear rhinorrhea.  On a follow-up 
visit in November 1990, it was noted that the sinus was 
"nontender to P&P".  He sought treatment for a cough in 
December 1991 and upon examination his nose was clear and 
non-obstructed.  He was diagnosed with a common cold.  When 
seen in December 1993 for complaints of body aches, cough, 
fever, there were no complaints of nasal drainage and the 
examination of "ENT" was negative.  

On the dental health questionnaires completed in October 1988 
and June 1990 he replied "yes" to having had or having now 
sinus problems.  In June 1991 and June 1992, he replied 
"no" to having had or having now sinus problems.  On the 
form used in April 1993 and February 1994 he again checked 
"yes". 

In the report of medical history prepared by the veteran in 
February 1994 at the time of his examination for release from 
active duty, he denied that he ever had or had at the time of 
the examination sinusitis, ear, nose or throat trouble, or 
hay fever.  The medical examiner clinically evaluated the 
sinuses and nose as normal.  

At the November 1994 VA C&P examination, the veteran reported 
having sinus congestion as a child and receiving 
antihistamines in service.  A questionable allergy history 
was noted.  He also reported having pronounced problems with 
climatic changes.  He denied using medication at the time of 
the examination for the sinus condition.  X-rays revealed a 
relatively large retention cyst of the right maxillary sinus 
and the remainder of the sinuses were unremarkable.  The 
diagnosis was "Sinus problem, alleged, with normal 
examination."

The rating decision in July 1995 denied service connection 
for sinusitis.  The RO noted that the evidence shows that a 
sinus condition existed prior to service and as the VA 
examination was normal, there was no objective evidence of 
permanently worsening of a pre-existing condition in order to 
establish service connection by aggravation.  

In the veteran's substantive appeal in August 1996, he 
explained that at the time of the examination, he had 
indicated that he thought he had hay-fever or allergies as a 
child and that he did not know if he had sinus problems prior 
to military service.  However, his mother confirmed that he 
never had sinusitis as a child.  At his personal hearing in 
March 1998, the veteran testified that he did not have sinus 
problems prior to entering service.  He recalled that during 
his childhood his adenoids were removed.  He further 
testified that sinus problems started shortly after he 
entered, and continued throughout service and he still had 
sinus problems today.  He testified that his sinuses flare up 
often and explained that when he lays down at night, his nose 
becomes congested and with weather changes he has difficulty 
breathing.  

A letter dated in August 1997 from the veteran's mother 
indicated that the veteran did not have sinus problems as a 
child; but, he did have adenoid problems and the adenoids 
were removed.  

Outpatient treatment records from September 1994 to December 
1997 were negative for complaints or treatment of sinusitis.  
When seen in November 1994 on another complaint, it was noted 
that there was no upper respiratory infection and the ENT 
examination found no signs of infection.  At the C&P 
examination in April 1998, the veteran complained of constant 
nasal congestion but indicated that he did not use medication 
for the condition.  The clinical findings noted the "[s]inus 
examinations are unremarkable." 

The veteran submitted a statement in July 1998 that he did 
not suffer from sinusitis prior to service and that during 
service he went on sick call several times for sinus trouble.  
In service he served in different countries and climates 
which caused his sinuses to bother him.  He was prescribed 
medication "to clear his head."  He lost many hours of 
sleep due to difficulty with breathing.  He claims that he 
still has sinus problems today when the weather changes.  He 
commented that at the time of his evaluation he was not 
experiencing any congestion or breathing problems and was not 
surprised that his evaluation was normal.  

We find the veteran's testimony credible that he did not 
suffer from sinusitis prior to service; however, the fact 
remains that no medical evidence in the claims file shows a 
medical diagnosis of a present disability of a sinus 
condition.  Thus, the claim lacks meeting the first 
requirement of a well-grounded claim, that of a present 
disability. 

The existence of chronic sinus disability is not established 
by the medical record.  Although there were two diagnoses of 
sinusitis in service, when seen at other times for similar 
symptoms the findings were negative for a sinus infection and 
in February 1994 the clinical evaluation for sinuses was 
normal.  The service medical records indicate that at least 
some of the sinus symptoms were manifestations of colds or 
other upper respiratory infections, and not of chronic sinus 
disability.  Finally, there is no post-service medical 
evidence of chronic disability; the two VA examinations post 
service found were normal for sinuses.  In short, the 
existence of chronic sinus disability is not medically 
demonstrated.  Instead, it appears that the sinus problems in 
service were either acute and transitory, or manifestations 
of an unrelated disorder.

The Board is unable to conclude from the medical record that 
chronic sinus disability is present.  Accordingly, we find 
that the veteran's claim for service connection for sinusitis 
is not well-grounded as there is no evidence of a current 
disease.  As noted above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim."

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied service 
connection for sinusitis.  The Board has considered the same 
law and regulations.  The Board merely concludes that the 
veteran did not meet the initial threshold evidentiary 
requirements of a well grounded claim.  The result is the 
same.

Where the veteran has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist him in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the June 1998 rating decision and supplemental 
statement of the case to the veteran that informed him that 
service connection was denied for sinusitis.  In addition, he 
has not put VA on notice of the possible existence of a 
specific, particular piece of evidence that, if submitted, 
could possibly make his claim well-grounded.  Moreover, this 
Board decision informs the veteran of the evidence that is 
lacking to make his claim well grounded.

B.  Residuals of right ankle injury

Service medical records show that in November 1989 the 
veteran sought treatment after hitting his ankle with a door.  
There was pain, swelling, and limited range of motion.  The 
assessment was a sprain of the right ankle and a Ace wrap was 
prescribed.  No fracture was revealed by X-ray.  At the time 
of the discharge examination in February 1994, the veteran 
did not report residuals of an injury of the right ankle.  
The discharge examination had a clinical evaluation of 
"normal" for lower extremities and feet.  

At the C&P examination in November 1994, the veteran claimed 
that he hit his right ankle with a car door four years prior 
but no fracture was sustained and treatment was with an Ace 
bandage.  He complained of constant pain aggravated with 
running or walking more than an hour and that his ankle felt 
weak.  He reported rarely having swelling of the ankle.  He 
wore regular shoes.  Although at the November 1994 C&P 
examination the veteran complained of constant pain in his 
ankle aggravated with prolonged running or walking and 
weakness, the right ankle examination was reported as normal 
with full range of motion.  

The veteran testified at the March 1998 hearing that he had 
twisted and sprained both ankles several times through his 
life.  He testified that "I'm really not going to push that 
issue that much, as I don't really remember even how I done 
it in service now."  He did recall hitting one of his ankles 
with a door but he was not bothered so much and did not feel 
comfortable claiming that issue.  At the April 1998 C&P 
examination he denied current ankle problems.  The impression 
was "[r]ight ankle injury, healed and asymptomatic."

The veteran initially described symptoms, pain and weakness, 
which he alleged to experience presently as due to the right 
ankle injury in service.  However, he later denied having 
current ankle problems and there is no medical evidence of an 
underlying disability that currently exists.  The Board notes 
that a veteran's statements as to subjective symptomatology 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  

The claim is not well grounded as it lacks meeting the first 
element, that is, evidence of a current disability as 
provided by a medical diagnosis.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of 
a present disability there can be no valid claim").

II.  Increased evaluation claims

The veteran is appealing the original assignment of 
disability ratings.  As the claim for service connection was 
well-grounded, the Board concedes that the appeal of the 
initial assignment of a rating for service-connected 
bilateral hearing loss, tinnitus, chronic lumbar spine, right 
knee disorder and left knee disorder is well-grounded.  
Furthermore, the veteran has not indicated that any probative 
evidence not already associated with the claims folder is 
available; therefore the duty to assist him has been 
satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

A.  Chronic lumbar strain

The service discharge examination in February 1994 noted 
recurring low back pain.  At the C&P examination in November 
1994, the veteran complained of constant pain in the lower 
back which he treated with aspirin.  He commented that the 
pain increased with all activities and with weather changes.  
He denied numbness and weakness and indicated that he did 
back exercises about twice per month.  The examination 
findings noted the lumbar spine examination was normal with 
full range of motion.  X-rays were reported as normal.  The 
final diagnosis was chronic lumbar strain.  

In the veteran's substantive appeal in August 1996, he 
contends that his "back pain becomes substantially greater 
with all activities and range of motion is limited 
drastically."  He mentioned that aspirin did not provide 
effective relief in these situations.  

An August 1997 letter from Smith Excavating signed by P.L.S. 
advised that the veteran had tried to work for them in 1996 
but was not able to work an eight hour day.  He was not able 
to operate the heavy equipment or do manual labor due to his 
legs and back.  The writer thought that the veteran had been 
in pain.  

At his personal hearing, the veteran testified that he has 
back pain on walking or standing for prolonged periods and 
bending over 90 degrees or more.  He goes to the VA Medical 
Center every six months and his prescription for anti-
inflammatory and pain medication for his back is renewed.  
The outpatient treatment records confirm his testimony. 

At the April 1998 C&P examination, the veteran complained of 
intermittent low back pain without radiation but with limited 
range of motion.  He took pain medication daily with moderate 
relief.  He complained of increased pain with all activities 
and weather changes, that he was unable to sit in a car for 
more than a couple of hours, and has pain with sex.  He 
denied bowel or bladder dysfunction, numbness or weakness.   
He reported that he wore a back brace while working and he 
could not lift more than 75 pounds.  

The impression was chronic lumbosacral strain.  X-rays 
revealed slight disk space narrowing at L4-5.  Findings of 
the lumbar spine examination were:  

Lumbar spine examination reveals tenderness to 
palpation at the L5-S1 level in the midline.  
Forward flexion is 70 degrees, backward 
extension 20 degrees, lateral flexion 30 
degrees, and rotation 30 degrees.  He has the 
onset of pain at the limit of the range of 
motion in each direction.  The remainder of the 
back examination is unremarkable.  

After notification of the assignment of a 20 percent 
disability evaluation, the veteran wrote in July 1998 that he 
had no further comment of information on this issue.

A 10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).

After review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against a 
disability evaluation in excess of 20 percent for his low 
back disorder.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestation and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§ 4.1, 4.2, 4.41 (1998).  The history 
of low back complaints has been reviewed and the functional 
impairment which can be attributed to pain or weakness has 
been taken into account.  While the evidence reflects the 
presence of pain on motion, limitation of lumbar spine 
motion, and tenderness on palpation at L5-S1, there is no 
evidence to establish symptoms analogous to a severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The functional loss experienced by the 
veteran is deemed productive of moderate impairment.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given these facts, 
the Board is of the opinion that the 20 percent evaluation 
assigned for the low back disorder adequately compensates the 
veteran for the functional impairment, including pain, that 
his service-connected disability actually produces.  38 
C.F.R. §4.40 (1998).

Furthermore, the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, were considered 
whether or not they were raised by the appellant.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the 
appellant's service- connected low back disorder is found to 
be adequately evaluated pursuant to Diagnostic Code 5295.  It 
is noted that there is no evidence of ankylosis or additional 
limitation of motion of the lumbar spine such to warrant 
higher evaluation pursuant to Diagnostic Codes 5289 or 5292, 
nor is there any evidence to establish the presence of a 
severe intervertebral disc syndrome such to provide for an 
increased evaluation pursuant to Diagnostic Code 5293.

In view of these findings and the lack of evidence to 
establish symptomatology such to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 20 
percent is not shown.  There is no doubt to be resolved and 
an increased evaluation is not warranted.

The Board has considered the evidence noting that the veteran 
is appealing the original assignment of a disability rating; 
however, there is no basis for a higher rating during any of 
the appeal period.  See Fenderson v. West, No. 96-947 (U. S. 
Vet. App. Jan. 20, 1999)(at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts shown).

B.  Patellofemoral joint syndrome of the left and right knee

Service medical records show that in service the veteran was 
assessed with patellofemoral joint syndrome.  The discharge 
examination report in February 1994 shows questionable 
patellofemoral joint syndrome.

At the C&P examination in November 1994, the veteran 
complained of pain developing in both knees while in service 
after climbing telephone poles.  He complained of constant 
pain aggravated by all activities and weather changes.  He 
reported that the knees did not lock but gave way once or 
twice per week without falling.  He denied swelling of the 
knees.  He related that he takes no medication for knee 
discomfort, and did not use a brace, cane, or crutch.  

The knee examination revealed full range of motion and the 
remainder of the examination was unremarkable.  The diagnosis 
was knee condition, alleged, with normal examination.  X-ray 
examination was normal.

In the veteran's substantive appeal in August 1996, he wrote 
that he had not denied that his knees locked, and that he had 
fallen due to knee popping and giving way.  At times, he uses 
a cane to aid in walking.  He also has sought emergency 
treatment for a swollen right knee on several occasions.  

Outpatient treatment records show that he was seen for 
complaints of pain in both knees and at times for right 
medial knee pain.  In March 1995, both knees were stable.  
When seen in August 1995 for complaints of right knee pain, 
no instability was found.  The assessment was chronic knee 
pain.  In July 1996, he complained of pain and was instructed 
to take medication on a regular schedule to reduce the 
inflammation.   In December 1996 he complained that he had 
twisted his knee (not identified) in July while carrying 
firewood.  He had some pain and swelling for about one week.  
The assessment was stable patellofemoral syndrome.  In June 
1997, it was noted that the veteran reported that the knee 
was not bothering him.  When seen in December 1997 it was 
noted that the veteran felt well and no complaints pertaining 
to his knees were noted.

At the personal hearing in March 1998, the veteran testified 
that he has problems with his knees, the right knee more than 
the left.  The symptoms are swelling, giving way, soreness 
after walking or standing for prolonged periods of time, 
popping and cracking.  

At the C&P examination in April 1998, the veteran related a 
history of bilateral old knee injuries.  He complained of 
constant pain in each knee with moderate relief obtained from 
medication.  He reported that the knees do not lock, but gave 
way approximately every other month without falling.  He 
stated that he has increased knee pain when carrying heavy 
items or walking over uneven ground.  He further commented 
that he is able to run short distances, rarely has swelling 
of the knees, and is not able to squat or kneel.  

The clinical findings were:  

Knee examinations reveal extension to 0 degrees 
and flexion to 110 degrees with onset of pain 
at 90 degrees.  He has peripatellar tenderness 
bilaterally.  Moderate crepitance is noted.  He 
ambulates with a slight limp.  He squats with 
difficulty.  No edema, effusion, or deformity 
is noted.

The impression was "[r]esiduals, bilateral knee injuries."

The RO assigned a 10 percent disability evaluation for each 
knee under Diagnostic Code 5257 effective from April 1994.  
In the veteran's July 1998 statement he indicated that he had 
no further comment or information on this issue.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

We have considered evaluating the veteran's right knee 
disability under other diagnostic criteria.  Favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 10 degrees and 20 degrees.  A 50 percent evaluation 
requires that the knee be fixed in flexion at an angle 
between 20 degrees and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis.  Ankylosis is 
considered to be extremely unfavorable when the knee is fixed 
in flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (1998).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1998).

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).

Based on the foregoing medical evidence, it is clear that the 
current 10 percent rating for each knee provides adequate 
compensation for symptomatology associated with the veteran's 
bilateral patellofemoral disorder.  The appellant's service-
connected bilateral knee disorder is manifested by 
noncompensable limitation of motion, with pain and tenderness 
shown on examination, moderate crepitance, and subjective 
complaints of constant pain and occasional giving way.  It 
was also noted that the veteran walked with a slight limp.  
The veteran had full extension and lacked only 30 degrees of 
flexion.  No edema, effusion, or deformity were noted.  
Although we do not doubt that the veteran has some impairment 
of both knees, the actual findings on examinations reflect a 
degree of disability less than would be necessary for an 
evaluation in excess of the 10 percent evaluation.  The Board 
has specifically considered the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board does not doubt the 
presence of pain; however, even considering pain, weakness, 
incoordination, and excess fatigability, the condition does 
not approximate the criteria for an increased evaluation 
based on functional loss. Accordingly, the appellant's 
complaints of pain are found to be adequately contemplated by 
the current 10 percent disability evaluation for each knee.  
See 38 C.F.R. §§ 4.40, 4.45 (1998).  Given these facts, the 
Board is of the opinion that the functional loss experienced 
by the veteran is productive of no more than slight 
impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  We 
find that the current 10 percent rating for each knee 
provides adequate compensation for symptomatology. 

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of motion to warrant a 
higher evaluation in excess of 10 percent.  Accordingly, a 10 
percent evaluation for each knee accurately reflects the 
disability picture associated with the veteran's bilateral 
knee disability.  Therefore, we conclude that there is no 
doubt to be resolved and an increased schedular evaluation 
may not be assigned at this time.

The Board has considered the evidence noting that the veteran 
is appealing the original assignment of a disability rating; 
however, there is no basis for a higher rating during any of 
the appeal period.  See Fenderson v. West, No. 96-947 (U. S. 
Vet. App. Jan. 20, 1999)(at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts shown).


C.  Tinnitus

The veteran currently has an award of service connection for 
tinnitus, rated 10% disabling.  The 10% represents the 
maximum disability rating allowed under 38 C.F.R. § 4.87a, 
diagnostic code 6260.

Service medical records show that in service the veteran was 
treated for tinnitus due to Eustachian tube blockage of the 
right ear.  In the veteran's substantive appeal received in 
August 1996, he contends that his tinnitus was caused by 
acoustic trauma in service.  He observed that when in a 
"quiet" atmosphere or when resting in the evenings, the 
"noise in [his] head makes paying attention, hearing, 
resting extremely difficult."  He testified at the March 
1998 personal hearing that he was exposed to acoustic trauma 
in service and described the type and frequency of exposure.  
He further testified that he heard ringing in both ears. 

The veteran was afforded VA audio examinations.  The report 
of the audio examination in November 1994 noted the veteran 
reported "constant high frequency tinnitus, AU which has 
persisted since around 1989."  The veteran associated the 
onset with exposure to noise trauma in service and judged it 
as a "mild distraction."  The report of the audio 
examination in April 1998 noted tinnitus that had persisted 
for at least five years.  The tone was described as constant, 
bilateral, and high-pitched.  The veteran judged it 
moderately annoying as it interfered with falling asleep.  

The RO granted a 10 percent disability evaluation in the June 
1998 rating decision, effective from the day following 
discharge from service.  The RO issued a supplemental 
statement of the case noting that the 10 percent disability 
evaluation assigned was the maximum assignable evaluation for 
tinnitus.  In a July 1998 statement from the veteran, he 
indicated that he had no further comment or information on 
this issue.  

In the opinion of the Board, the disability picture presented 
with respect to the veteran's tinnitus does not support an 
evaluation above the currently assigned 10 percent rating.  
According to the Schedule for Rating Disabilities, tinnitus 
that is persistent as a symptom of a head injury, concussion 
or acoustic trauma warrants the assignment of a 10 percent 
disability rating.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Clinical findings on recent VA examination reflect 
that the veteran's tinnitus is manifested by a constant, 
bilateral, high-pitched tone.  These findings meet the 
criteria for the assigned 10 percent evaluation under 
diagnostic code 6260, which represents the maximum schedular 
evaluation.  Because the veteran's tinnitus is already rated 
at the maximum schedular rating of 10 percent, the veteran 
may not receive an increased rating for tinnitus, absent an 
award of an extraschedular rating under 38 C.F.R. § 3.321(b).

The veteran has not expressly raised the issue of entitlement 
to a rating under section 3.321(b)(1) and the evidence of 
record does not reasonably raise an "exceptional or unusual 
disability picture" that could "render impractical the 
application of the regular schedular standards" to the claim 
for an increased rating. There is no evidence that the 
disability picture presented by the veteran from tinnitus 
would produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule, such as by 
requiring frequent hospitalization or otherwise interfering 
with employment.  38 C.F.R. § 3.321 (b)(1) (1998).  
Accordingly, in the absence of evidence or an assertion by 
the claimant that the schedular rating is inadequate, the 
Board has not addressed the applicability of section 
3.321(b)(1).

D.  Bilateral hearing loss

After receipt of his claim, the veteran was afforded a VA 
hearing examination.  On the authorized audiological 
evaluation in November 1994 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
5
0
15
50
LEFT
NA
10
O
10
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.

Service connection for bilateral sensorineural hearing was 
granted by the RO in a rating decision in July 1995 and 
evaluated as noncompensable effective from April 1994.  The 
RO assigned this rating under the provisions of Diagnostic 
Code 6100 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.87 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
decibel loss as measured by pure tone audiometry tests.  To 
evaluate the degree of disability from bilateral defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  A 
compensable evaluation for bilateral defective hearing is 
assigned when the combination of hearing acuity levels in 
both ears is at least I and X, II and V, or III and IV. 38 
C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110, Tables 
VI and VII (1998).

The evaluations derived from the revised rating schedule, 
described above, are intended to make proper allowance for 
improvement by hearing aids.  Examination to determine this 
improvement is, therefore, unnecessary. 38 C.F.R. § 4.86 
(1998).

In his substantive appeal received in August 1996, the 
veteran claims that he has difficulty hearing light 
conversation or telephone conversation and has to ask for 
statements to be repeated.  At the veteran's personal hearing 
in March 1998, he testified that he was last examined in 1994 
and believed that his hearing had worsened.  He described 
having problems hearing certain words or when there is 
background noise.  

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
10
25
50
LEFT
NA
10
10
20
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

In the veteran's statement received in July 1998, he 
acknowledged that he had read and understood how hearing loss 
is determined.  He did not agree with the methods and 
procedures used in the determination and the subsequent 
outcome.  He reviewed the hearing tests given to him in 
service and the type of hearing protection used in service.  
He stated that his principal argument for disagreement is 
that the tests "are not real-world situations".  While the 
tests are given in a sound proof room, wearing earphones and 
listening to people speaking one word slowly into a 
microphone, in the real world, people speak in whole 
sentences and paragraphs.  He claims that during his last 
disability evaluation , he had difficulty hearing the doctor 
in his office in a real-life situation and had to ask for 
statements to be repeated.  He claims that his hearing is 
failing as time progresses.

The assignment of the original disability rating is at issue.  
Inasmuch as the appellant has not submitted any clinical 
evidence other than that which has already been discussed 
above regarding his bilateral hearing loss, the Board is 
constrained by the evidence of record.  While we note the 
veteran's disagreement with the type of testing used for 
evaluation, the Board is bound by the rules and regulations 
governing the evaluation of service-connected disabilities.  

On the audiological evaluation in November 1994, the average 
pure tone threshold was 17.5 decibels in the right ear, with 
speech recognition ability of 98 percent.  The average pure 
tone threshold was 13.75 decibels in the left ear, with 
speech recognition ability of 94 percent.  These findings 
correspond to hearing acuity levels of I in each ear, which 
warrants a noncompensable rating under 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998).

On the audiological evaluation in April 1998, the average 
pure tone threshold was 23.75 decibels in the right ear, with 
speech recognition ability of 94 percent.  The average pure 
tone threshold was 20 decibels in the left ear, with speech 
recognition ability of 92 percent.  These findings correspond 
to hearing acuity levels of I in each ear, which warrants a 
noncompensable rating under 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).

The record shows that, based on the test results in 1994 and 
in 1998, the veteran's hearing acuity corresponds to a level 
of I in each ear which is rated as noncompensable under 
Diagnostic Code 6100.  Accordingly, a compensable disability 
evaluation may not be assigned at this time.  The Board has 
considered the evidence noting that the veteran is appealing 
the original assignment of a disability rating; however, 
there is no basis for a higher rating during any of the 
appeal period.  See Fenderson v. West, No. 96-947 (U. S. Vet. 
App. Jan. 20, 1999)(at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts shown).

III.  Entitlement to a compensable disability evaluation for 
multiple noncompensable service-connected disabilities in 
accordance with the provisions of 38 C.F.R. § 3.324 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1998).  The consideration of the benefits 
of § 3.324 is predicated on the existence solely of 
noncompensable service-connected disabilities. The existence 
of at least one compensable service-connected disabilities 
renders this issue moot.  Butts v. Brown, 5 Vet. App. 532, 
541 (1993).

During the pendency of this appeal, the RO in a rating 
decision of June 1998, assigned compensable evaluations for 
chronic lumbar strain, tinnitus, and for patellofemoral joint 
syndrome of each knee.  The assignment of compensable 
disability ratings has made the issue of entitlement to an 
evaluation under 38 C.F.R. § 3.324 moot.

Given the assignment of a compensable ratings for four 
service-connected disabilities, the issue of a compensable 
evaluation based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 is 
moot.  The criteria for assignment of a rating pursuant to 
that section may no longer be met, and that issue must be 
dismissed.


ORDER

Service connection for sinusitis is denied as a well-grounded 
claim has not been submitted.

Service connection for residuals of a right ankle injury is 
denied as a well-grounded claim has not been submitted.

An increased evaluation for chronic lumbar strain is denied.

An increased evaluation for patellofemoral joint syndrome of 
the left knee is denied.  

An increased evaluation for patellofemoral joint syndrome of 
the right knee is denied.

An increased evaluation for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.  

The issue of entitlement to a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 3.324 is dismissed.






		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

